Citation Nr: 1701066	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  09-50 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 10 percent for traumatic brain injury (TBI) with post-concussive headaches.  


REPRESENTATION

Appellant represented by:	Daniel Smith, Esquire


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from December 2004 to March 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to an increased rating in excess of 50 percent for PTSD and denied an increased rating in excess of 10 percent for TBI with post-concussive headaches (herein TBI).  The Indianapolis, Indiana, RO now maintains jurisdiction in this case.  

A May 2015 rating decision granted an increased disability rating of 70 percent for PTSD.  

The Veteran withdrew his request for a hearing before the Board in March 2015.  


FINDING OF FACT

In a June 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of entitlement to an increased rating for PTSD and an increased rating for TBI.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to entitlement to an increased rating for PTSD and an increased rating for TBI are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2016 statement, the Veteran stated that he would like to withdraw his claim for entitlement to an increased rating for PTSD and an increased rating for TBI.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for entitlement to an increased rating for PTSD and an increased rating for TBI is dismissed.


ORDER

The appeal concerning entitlement to an increased rating for PTSD is dismissed.  

The appeal concerning entitlement to an increased rating for TBI is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


